Order entered May 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00380-CV

                          IN THE INTEREST OF C.M., A CHILD

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-12986

                                           ORDER
       We GRANT appellant’s May 8, 2013 motion for an extension of time to file an amended

brief. Appellant shall file her amended brief on or before June 10, 2013. We caution appellant

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE